Citation Nr: 0727593	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  05-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision dated May 2004, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 25, 2003.  The veteran submitted a notice 
of disagreement asserting that he was entitled to a higher 
initial rating.  A rating decision dated June 2006 granted 
the veteran an increased rating of 50 percent for his PTSD, 
and assigned an effective date of September 25, 2003.  The 
veteran asserted that his PTSD warrants a higher rating.  

The veteran was provided a VA examination in January 2004.  
The examiner noted that the veteran met enough criteria in 
the DSM-IV for a diagnosis of PTSD, that his occupational 
function had been good, but his social functioning left 
something to be desired.  The examiner assigned a GAF score 
of 58.

In support of his claim, the veteran submitted medical 
statements from his private psychologist dated January 2004 
and June 2005.  In these statements the psychologist stated 
that the veteran experienced exacerbation of his PTSD, 
particularly in the areas of sleep and increased anxiety, and 
was forced to retire from his job as a result.  The 
psychologist provided a GAF score of 30, and noted major 
impairments across all spheres of his life including 
thinking, judgment and mood.  

There is conflict in the medical evidence regarding the 
current severity of the veteran's service-connected PTSD 
symptoms.  The veteran should therefore be scheduled for an 
examination to reconcile these conflicting reports especially 
the VA examination report dated in January 2004 and the 
private examination report also dated in January 2004.  These 
reports were less than two weeks apart.  

The Board observes that no treatment records from the 
veteran's private psychologist have been associated with the 
claims file.  Attempts should be made to obtain all of the 
veteran's psychiatric treatment reports from John A. Greene, 
PhD from September 2003 to the present.

The veteran should also be requested to supply supporting 
evidence showing the date in which he retired or stopped 
working.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson,  19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was never provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As the latter questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating, as well as to assign 
an effective date in the event that a 
higher rating is assigned.  The veteran 
should also be notified of what 
evidence, if any, he is expected to 
obtain and submit, what evidence will be 
retrieved by the VA, and informed that 
he should provide any evidence in his 
possession that pertains to the claim.  

2.	Take appropriate steps to obtain the 
veteran's private psychiatric treatment 
records from John A. Greene, Ph.D. from 
September 2003 to the present.

3.	Contact the veteran and have him submit 
documentation as to the date he retired 
or stopped working.

4.	The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The 
claims file should be provided to the 
examiner prior to the examination.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided. 

   The examiner should address the 
following:

A.  Assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  

B.  List all symptoms exhibited by the 
veteran that are attributable to his 
PTSD.  The examiner should note the 
frequency at which each symptom occurs.  

C.  Comment on the veteran's current 
level of social and occupational 
impairment due to his PTSD.  The 
specific PTSD symptoms which cause 
social and occupational impairment 
should be identified and discussed.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner should reconcile the 
conflict in the 2004 and 2005 medical 
statements and reports concerning the 
level of severity of the veteran's PTSD 
symptoms.  If this cannot be 
accomplished without resorting to 
speculation the examiner should so 
state.

5.	After the foregoing, the RO should 
review the veteran's claim; including 
any evidence submitted after the June 
2006 Statement of the Case.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



